       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 1 of 18




 1    QUINN EMANUEL URQUHART & SULLIVAN, LLP         WILMER CUTLER PICKERING
      Stephen A. Swedlow (admitted pro hac vice)     HALE AND DORR LLP
 2      stephenswedlow@quinnemanuel.com              SONAL N. MEHTA (SBN 222086)
      191 N. Wacker Drive, Suite 2700                Sonal.Mehta@wilmerhale.com
 3    Chicago, IL 60606                              2600 El Camino Real, Suite 400
      (312) 705-7400                                 Palo Alto, California 94306
 4
      HAGENS BERMAN SOBOL SHAPIRO LLP                Telephone: (650) 858-6000
 5    Shana E. Scarlett (Bar No. 217895)             Facsimile: (650) 858-6100
        shanas@hbsslaw.com
 6    715 Hearst Avenue, Suite 202                   DAVID Z. GRINGER (pro hac vice)
      Berkeley, CA 94710                             David.Gringer@wilmerhale.com
 7    (510) 725-3000                                 ARI HOLTZBLATT (pro hac vice)
                                                     Ari.Holtzblatt@wilmerhale.com
 8    Interim Co-Lead Consumer Class Counsel         1875 Pennsylvania Ave NW
                                                     Washington, DC 20006
 9    BATHAEE DUNNE LLP                              Telephone: (202) 663-6000
      Yavar Bathaee (Bar No. 282388)
10      yavar@bathaeedunne.com                       Facsimile: (202) 663-6363
      445 Park Avenue, 9th Floor
11    New York, NY 10022                             Attorneys for Defendant Facebook, Inc.
      (332) 205-7668
12
      SCOTT + SCOTT ATTORNEYS AT LAW LLP
13    Kristen M. Anderson (Bar No. 246108)
        kanderson@scott-scott.com
14    230 Park Avenue, 17th Floor
      New York, NY 10169
15    (212) 223-6444

16    Interim Co-Lead Advertiser Class Counsel

17

18
                                 UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                       SAN JOSE DIVISION
21

22
     MAXIMILIAN KLEIN, et al.,                   Consolidated Case No. 5:20-cv-08570-LHK
23
                  Plaintiffs,                    SECOND JOINT CASE MANAGEMENT
24                                               STATEMENT
           vs.
25                                               The Hon. Lucy H. Koh
     FACEBOOK, INC.,
26                                               Hearing Date: July 7, 2021 at 2:00 p.m.
                  Defendant.
27
     This Document Relates To: All Actions
28

                                                                      Case No. 5:20-cv-08570-LHK
                                                   SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 2 of 18




 1                     SECOND JOINT CASE MANAGEMENT STATEMENT

 2          Pursuant to Civil Local Rule 16-10(d) and the Court’s Case Management Order, Dkt. 82,

 3 counsel for the putative Consumer Class, the putative Advertiser Class, and defendant Facebook,

 4 Inc. have met and conferred on certain issues and respectfully submit this Second Joint Case

 5 Management Statement in advance of the further Case Management Conference set for July 7, 2021

 6 at 2:00 p.m. This Case Management Statement is intended to update the Court on matters that have

 7 arisen since the parties submitted the last Joint Case Management Statement on March 31, 2021.

 8          1.     Case Management Conference

 9          Plaintiffs’ Position:

10          The Court has previously denied Facebook’s requests for a stay, Dkts. 38, 82, and Facebook

11 has not filed any renewed motion for a stay. Nonetheless, Facebook has attempted to delay this case

12 by seeking a continuance of the Court’s previously-scheduled Case Management Conference.

13 Plaintiffs oppose Facebook’s request and are prepared to appear and participate in the currently-

14 scheduled Case Management Conference.

15          Judge Boasberg’s recent dismissal orders in the State Attorneys General and Federal Trade

16 Commission antitrust actions against Facebook do not justify a delay of these cases. As to these

17 private actions in particular, the government entities have made clear that they “have no desire to be

18 used as an obstacle to progress in matters pending in other district courts[.]” Federal Trade

19 Commission v. Facebook, Inc., Case No. 1:20-cv-03590-JEB (D.D.C. May 10, 2021), Dkt. 68 at 6.

20 And both the Consumer Complaint and the Advertiser Complaint present legal theories and factual

21 allegations that Judge Boasberg’s decisions expressly did not resolve.

22          Consumer Complaint. The Consumer Complaint, Dkt. 87, asserts, for example, market

23 deception both standing alone and as part of a larger course of conduct including the use of

24 consumers’ deceptively-obtained data to identify competitors and inform acquisitions. Judge

25 Boasberg’s opinions do not address these theories in analyzing anticompetitive conduct and laches.

26 Moreover, the Consumer Complaint does not include “naked allegations” of monopoly power; it

27 includes different facts supporting Facebook’s monopoly power. And the Consumer Complaint

28 alleges additional acts during different time periods (e.g., as recently as January 2019, well within

                                                      -1-                  Case No. 5:20-cv-08570-LHK
                                                        SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 3 of 18




 1 the limitations period), and seeks different remedies (e.g., damages, which are not subject to laches)

 2 for different harms (e.g., consumers not receiving adequate compensation for their data).

 3          Advertiser Complaint.        The Advertiser Complaint, Dkt. 86, alleges anticompetitive

 4 conduct in an entirely separate market—the Social Advertising Market—not analyzed in Judge

 5 Boasberg’s opinions. As to anticompetitive conduct, Judge Boasberg’s opinions do not address, for

 6 example, Advertiser Plaintiffs’ allegations that Facebook used its Platform to bootstrap through

 7 large advertising purchases Facebook’s fledgling NEKO mobile advertising product, that Facebook

 8 forced deals with targeted app developers on its Platform to feedback their own users’ data to

 9 Facebook, or that Facebook and Google entered into a market allocation agreement to stay out of

10 each other’s respective advertising territories. The Advertiser Complaint alleges additional acts

11 during different time periods (e.g., as recently as 2020, well within the limitations period), and seeks

12 different remedies (e.g., damages, which are not subject to laches) for different harms (e.g.,

13 supracompetitive prices for Facebook’s advertising services).

14          Because Facebook has made clear that it will attempt to rely on Judge Boasberg’s recent

15 decisions in its reply brief, Plaintiffs respectfully request an opportunity to address those decisions—

16 which were issued after Plaintiffs submitted their opposition to Facebook’s motion to dismiss—

17 through supplemental briefing. Plaintiffs propose filing a supplemental brief, not to exceed ten (10)

18 pages, no later than July 8, 2021.

19          Facebook’s Position:

20          Facebook respectfully suggests that a continuance of the Case Management Conference for

21 approximately 4 weeks would be most efficient for the Court and the parties. Facebook’s motion

22 to dismiss will be fully briefed tomorrow, July 1, with a motion hearing set for July 15, 2021. Two

23 days ago, on June 28, 2021, the District Court for the District of Columbia granted Facebook’s

24 motion to dismiss the two substantially-related government antitrust actions against Facebook, in

25 FTC v. Facebook, Inc., No. 1:20-cv-3590-JEB (hereinafter “FTC Case”), Dkt. No. 73, and—in a

26 ruling that closely tracks Judge Freeman’s recent dismissal of parallel claims in Reveal Chat, see

27 Reveal Chat Holdco LLC v. Facebook, Inc., 2021 WL 1615349 (N.D. Cal. Apr. 26, 2021)—in New

28 York v. Facebook, Inc., No. 1:20-cv-03589-JEB (hereinafter “State AG Case”), Dkt. No. 137. The

                                                       -2-                   Case No. 5:20-cv-08570-LHK
                                                          SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 4 of 18




 1 court granted only the FTC leave to amend to attempt to remedy deficiencies identified by Judge

 2 Boasberg by July 29, 2021. See id. Dkt. No. 72. Continuing the Case Management Conference

 3 until a time convenient to the Court in August 2021 would provide time for the scope of this case

 4 surviving the motion to dismiss, if any, and the related government case to become clearer, making

 5 the Court’s and parties’ time and discussions of case management issues, including a schedule for

 6 further discovery, more efficient and effective. As Judge Boasberg put it when denying the FTC’s

 7 motion to compel a Rule 26(f) conference during the pendency of Facebook’s motion to dismiss,

 8 “Given that Facebook’s Motion to Dismiss raises a number of serious challenges to the Complaint,

 9 it would be premature for the parties to discuss discovery until the contours of what, if anything,

10 remains are known,” and with a decision “expect[ed] to issue … next month …, there is little

11 possibility of delay adversely affecting Plaintiff.” FTC Case, Minute Order (May 11, 2021).

12 Plaintiffs’ protestations of delay (and suggestion that continuing the CMC for 4 weeks amounts to

13 a “stay”) are not credible. They have waited until this statement to request a 26(f) conference and

14 make no arguments rooted in efficiency about why a conference makes more sense now as opposed

15 to a month from now, after which Facebook proposes that the 26(f) schedule proceed on the timeline

16 Plaintiffs have proposed.

17          If the Court would prefer to move forward with the Case Management Conference as

18 scheduled, Facebook is of course prepared to appear and participate. Facebook respectfully suggests

19 that the agenda for the conference might include (1) discussion of Facebook’s pending motion to

20 disqualify Keller Lenkner LLC, for which it has requested expedited treatment; and (2) the need for

21 the parties to negotiate a formal coordination order with the related government case, depending

22 how that case proceeds further, if at all.

23          As to the import of Judge Boasberg’s rulings on the pending motion to dismiss, Facebook

24 does not agree to Plaintiffs’ proposal that Plaintiffs be permitted a supplemental brief on the

25 decisions in the government cases one week before the motion hearing. Facebook expects that the

26 Court will review for itself those decisions and their relationship to the issues in this case, as already

27 briefed by the parties. Of course, should the Court feel that supplemental briefing would be helpful

28 to the Court in evaluating the issues, Facebook would have no objection to such a process as long

                                                        -3-                   Case No. 5:20-cv-08570-LHK
                                                           SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 5 of 18




 1 as it is not one-sided (as Plaintiffs appear to propose) and would welcome the opportunity to provide

 2 the Court with whatever additional briefing the Court would find helpful.

 3          2.      Jurisdiction and Service

 4          Plaintiffs’ Position:

 5          The Court has (and Facebook has not disputed) subject matter jurisdiction over these

 6 consolidated actions pursuant to 28 U.S.C. §§ 1331, 1332, 1337(a), 1367, and 15 U.S.C. §§ 15, 26.

 7          Facebook’s Position:

 8          The March 31, 2021 Joint Case Management Statement (“March 31 JCMS”) noted that

 9 certain Plaintiffs had raised the issue of arbitrability of Plaintiffs’ claims and that Facebook expected

10 to assess that issue, and raise it with the Court as appropriate, once the CACs were filed and the

11 scope of the cases became clearer. See Dkt. No. 78 at 1. With the CACs filed, Facebook reserves

12 all rights and defenses with respect to unnamed members of the putative classes alleged in the CACs,

13 including but not limited to its right to move to compel arbitration of any unnamed putative class

14 members’ claims subject to an arbitration provision at the appropriate time. See, e.g., Gutierrez v.

15 Wells Fargo Bank, NA, 889 F.3d 1230 (11th Cir. 2018); Rushing v. Williams-Sonoma, Inc., 2020

16 WL 6787135 (N.D. Cal. Oct. 8, 2020); In re TFT-LCD (Flat Panel) Antitrust Litig., 2011 WL

17 1753784 (N.D. Cal. May 9, 2011).

18          3.      Facts

19          Consumer Plaintiffs’ Position:

20          As described in the Consumer Complaint and in Plaintiffs’ opposition to Facebook’s motion

21 to dismiss, Facebook has engaged in a multi-part anticompetitive scheme to destroy competition by

22 deceiving consumers (and the market) about the data privacy protections it provides, and by

23 surveilling consumers to identify competitors (and then acquiring or destroying them). Dkts. 87,

24 109. Consumer Plaintiffs’ claims are timely, since Consumer Plaintiffs allege actionable conduct

25 inside the four-year limitations period and also allege facts that establish tolling past that period.

26 Dkt. 109 at 8–9, 11–13. As explained in Plaintiffs’ opposition brief, Facebook’s reliance on Judge

27 Freeman’s decisions in Reveal Chat I and Reveal Chat II is misplaced. Dkt. 109. As one example,

28 both in this filing, see infra, Section 8, and in others, Facebook has conceded that Consumer

                                                       -4-                   Case No. 5:20-cv-08570-LHK
                                                          SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 6 of 18




 1 Plaintiffs’ deception theory is “absent” from Reveal Chat. Dkt. 17-1 at 5. And, despite Facebook’s

 2 attempt to inject them here, Judge Boasberg’s recent orders in the government cases do not resolve

 3 the distinct claims at issue in these cases and should be addressed in supplemental briefing, not in a

 4 case management statement.

 5          Advertiser Plaintiffs’ Position:

 6          As explained in the Advertiser Complaint and in Plaintiffs’ opposition to Facebook’s motion

 7 to dismiss, Facebook engaged in a multi-part scheme with the specific intent to harm competition

 8 that included: a bait-and-switch plan in which Facebook deceptively attracted third-party developers

 9 to build apps for Facebook’s open Platform, then secretly manipulated Platform access (using

10 granular information gathered by deceptive Onavo sypware) to pick winners, blacklist direct

11 competitors, and extort app developers for large advertising purchases and/or their data; a market-

12 division agreement with Google; and a serial acquisition scheme that, together with other non-

13 acquisition conduct, had the purpose and effect of eliminating competition in the Social Advertising

14 Market. Dkt. 109 at 2. As explained in Plaintiffs’ opposition brief, Advertiser Plaintiffs also

15 pleaded a straightforward market allocation agreement that is a classic per se violation of Section 1.

16 Contrary to Facebook’s argument below, Advertiser Plaintiffs’ Section 1 claim alleges that the

17 agreement affected both Facebook’s Social Advertising Market and Google’s exchange-based

18 market because Facebook and Google agreed not to compete in each other’s markets. Id. at 33–34.

19          Facebook’s Position:

20          Even after consolidation and amendment, both the Users’ and the Advertisers’ CACs are

21 still untimely and still premised on theories well beyond the outer boundaries of the antitrust laws,

22 for all the reasons Facebook explained in the March 31 JCMS, see Dkt. No. 78 at 5-9, and has

23 explained in its motion to dismiss, see Dkt. No. 97, and as both Judge Freeman and now Judge

24 Boasberg have held, twice apiece. See FTC Case, No. 1:20-cv-3590-JEB, Dkt. No. 73; State AG

25 Case, No. 1:20-cv-03589-JEB, Dkt. No. 137; Reveal Chat Holdco LLC, 2021 WL 1615349 (N.D.

26 Cal. Apr. 26, 2021); Reveal Chat Holdco, LLC, 471 F. Supp. 3d 981 (N.D. Cal. 2020).

27          The only new claim in the CACs is the Advertisers’ allegations involving an alleged

28 agreement between Facebook and Google over advertising that takes place off Facebook on third-

                                                      -5-                  Case No. 5:20-cv-08570-LHK
                                                        SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 7 of 18




 1 party mobile applications. This “agreement” allegedly restrained competition only in the purported

 2 exchange-based ad market—which according to Plaintiffs is a separate market from the alleged

 3 “social advertising market” where the Advertisers claim they were injured. The Advertisers thus

 4 allege harm in one alleged market (social advertising) by virtue of an agreement that they say

 5 restrained competition in a separate alleged market (exchange-based advertising). As a result,

 6 Advertisers lack antitrust standing. Moreover, the Advertisers allege the agreement was executed

 7 in September 2018, but five of the named Plaintiffs cannot claim causal antitrust injury because they

 8 did not purchase advertising after this date.

 9          4.      Legal Issues

10          Consumer Plaintiffs identified the legal issues their claims presented in the March 31, 2021

11 case management statement. Dkt. 78 at 9. Consumer Plaintiffs have no further disputed legal issues

12 to raise at this time.

13          In addition to the legal issues identified in the March 31 JCMS, see Dkt. No. 78 at 9-11,

14 Facebook and Advertiser Plaintiffs identify the following additional legal issues arising from the

15 Advertiser Complaint:

16          Whether the Google Network Bidding Agreement unreasonably restrained trade in violation

17 of Section 1 of the Sherman Act.

18          Whether Advertisers have antitrust standing for their claim under Section 1 of the Sherman

19 Act.

20          5.      Motions

21                  a.      Pending Motions

22          Motion to Disqualify Counsel: On May 7, 2021, Facebook filed a motion to disqualify Keller

23 Lenkner LLC. See Dkt. No. 93. The motion has been fully briefed. See Dkt. No. 98 (Keller

24 Lenkner’s opposition); Dkt. No. 103 (Facebook’s reply). A motion hearing is scheduled for

25 September 30, 2021. See Dkt. No. 93. Facebook has requested expedited treatment of this motion.

26          Motion to Dismiss: On May 20, 2021, Facebook filed a motion to dismiss the CACs.

27 See Dkt. No. 97. On June 17, 2021, Plaintiffs filed an opposition to Facebook’s motion to dismiss.

28

                                                     -6-                   Case No. 5:20-cv-08570-LHK
                                                        SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 8 of 18




 1 See Dkt. No. 109. Facebook will file its reply by July 1, 2021. A motion hearing is scheduled for

 2 July 15, 2021.

 3          Motion to Remand: In Rosenman v. Facebook, Inc., No. 21-CV-02108-LB, removed to N.D.

 4 Cal. on Mar. 25, 2021, and ordered related to this case on April 9, 2021, see Dkt. No. 85, Plaintiff

 5 Shari Rosenman filed a motion to remand on April 26, 2021, No. 21-CV-02108-LB, Dkt. No. 17;

 6 Facebook filed an opposition to the motion to remand on May 26, 2021, see id. Dkt. No. 20; and

 7 Rosenman filed her reply on June 25, 2021, see id. Dkt. No. 19 (ordering briefing schedule). A

 8 motion hearing is scheduled for August 12, 2021.

 9                  b.     Anticipated Motions

10          In addition to the specific motions below, the parties also anticipate that there will be further

11 motions, including motions to exclude expert testimony and motions in limine.

12          Plaintiffs’ Anticipated Motions:

13          Motion for Class Certification: Consistent with the Court’s case management order, Dkt.

14 82 at 2, Plaintiffs intend to move for class certification by March 15, 2022.

15          Responses to Motions filed by Facebook: Plaintiffs reserve all rights and arguments to

16 respond to, or oppose, any future motions filed by Facebook. To the extent Facebook anticipates

17 filing a motion to relate additional individual actions to these consolidated actions, Plaintiffs will,

18 at that time, evaluate such a motion and file any such response in accordance with N.D. Cal. Civil

19 L.R. 3-12(e). Should Facebook file any motion to compel arbitration or motion for judgment on the

20 pleadings, Plaintiffs reserve all rights to oppose those motions. Consistent with the Court’s case

21 management order, Dkt. 82 at 2, Plaintiffs will, by December 9, 2022, oppose any motion for

22 summary judgment filed by Facebook.

23          Facebook’s Anticipated Motions:

24          Motion to Relate: The antitrust claims from the complaint in Loveland v. Facebook, Inc.,

25 No. 21-CV-03300-CRB (transferred to N.D. Cal on May 4, 2021), have been severed, and Facebook

26 anticipates moving to relate the severed antitrust claims to this case once refiled, which appear to be

27 largely copied from those advanced in the Klein complaint.

28

                                                       -7-                   Case No. 5:20-cv-08570-LHK
                                                          SECOND JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 9 of 18




 1          Motion for Judgment on the Pleadings: In the event that this case survives Facebook’s

 2 motion to dismiss, Facebook is evaluating the preclusive effect, if any, of the judgment in the State

 3 AG Case and may seek judgment on the pleadings on that basis.

 4          Motion to Compel Arbitration: Facebook reserves all rights and defenses with respect to

 5 unnamed members of the putative classes alleged in the CACs, including but not limited to its right

 6 to move to compel arbitration of any unnamed putative class members’ claims subject to an

 7 arbitration provision at the appropriate time. See, e.g., Gutierrez, 889 F.3d 1230; Rushing, 2020

 8 WL 6787135; In re TFT-LCD (Flat Panel) Antitrust Litig., 2011 WL 1753784.

 9          Motion for Summary Judgment: In the event that this case survives the motion to dismiss,

10 Facebook anticipates moving for summary judgment pursuant to Fed. R. Civ. P. 56.

11          6.      Amendment of Pleadings

12          Pursuant to the Court’s scheduling order, Dkt. 82, the Consumer Plaintiffs and the Advertiser

13 Plaintiffs filed their respective consolidated class action complaints on April 22, 2021, Dkts. 86, 87.

14          Pursuant to the Court’s April 2, 2021 Case Management Order (Dkt. No. 82), the last day to

15 further amend pleadings or add parties is August 27, 2021.

16          7.      Updates Regarding Discovery

17                  a.     Facebook’s Production of Documents Produced to Public Regulators

18          The Court’s April 2, 2021 Case Management Order required Facebook to produce to

19 Plaintiffs, within 30 days of that order, “the documents Facebook produced to the Federal Trade

20 Commission and the United States House of Representatives” in connection with those entities’

21 parallel antitrust investigations into Facebook. Dkt. 82 at 1. On May 3, 2021, Facebook made a

22 document production to Plaintiffs, and Plaintiffs’ review of that production is currently ongoing.

23                  b.     Stipulated Protective and Clawback Orders

24          To facilitate Facebook’s Court-ordered production on May 3, 2021, the parties agreed to an

25 interim protective order, Dkt. 89, as well as an interim clawback order pursuant to Federal Rules of

26 Evidence 502(d), Dkt. 90. Judge DeMarchi entered modified versions of the parties’ stipulated,

27 interim protective and clawback orders on May 3, 2021. Dkts. 91, 92.

28

                                                      -8-                   Case No. 5:20-cv-08570-LHK
                                                         SECOND JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 10 of 18




 1           After Facebook’s May 3, 2021 document production, the parties continued to negotiate the

 2 terms of final protective and clawback orders that would govern discovery moving forward. As to

 3 those terms of the protective and clawback orders upon which the parties could not agree, the parties

 4 submitted their disputes to Judge DeMarchi on May 14, 2021, via joint letter briefs. Dkts. 94, 95.

 5 Judge DeMarchi held a hearing on the parties’ disputes on May 25, 2021, Dkt. 99, issuing orders as

 6 to the clawback order on June 3, 2021, Dkt. 105, and as to the protective order on June 14, 2021,

 7 Dkt. 108. In accordance with Judge DeMarchi’s orders, the parties submitted revised, stipulated

 8 protective and clawback orders, which Judge DeMarchi has since entered. Dkts. 106, 107, 110, 111.

 9                  c.      Further Updates Regarding Discovery

10           The Court’s April 2, 2021 Case Management Order set September 2, 2022, as the fact

11 discovery cut-off, and November 4, 2022, as the expert discovery cut-off. Dkt. 82 at 2.

12           Plaintiffs’ Position:

13           Plaintiffs are currently reviewing Facebook’s May 3, 2021 document production. Based

14 upon that review, Plaintiffs anticipate determining what additional discovery is needed. Plaintiffs

15 oppose Facebook’s further attempts to delay these consolidated actions, including Facebook’s desire

16 to slow the progression of discovery. After Facebook last attempted to delay the start of discovery

17 pending the outcome of the government cases, see Dkt. 78 at 22–28, the Court denied “Facebook’s

18 request to stay discovery[.]” Dkt. 82 at 1. Facebook has not filed any motion for a stay, nor should

19 the Court grant one. As such, and to meet the deadlines set in the Court’s prior case management

20 order, Dkt. 82, Plaintiffs believe that discovery should continue and propose the following schedule.

21   Event                                             Date
22   Rule 26(f) Conference Deadline                    July 30, 2021
23   Rule 26(f) Report Deadline                        August 13, 2021
24   Deadline for Exchange of Initial Disclosures      August 13, 2021
25

26           Defendant’s Position:
27           Facebook respectfully suggests that the proper time to discuss additional discovery is at a
28 Case Management Conference continued to a time convenient for the Court in August 2021, when

                                                      -9-                  Case No. 5:20-cv-08570-LHK
                                                        SECOND JOINT CASE MANAGEMENT STATEMENT
         Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 11 of 18




 1 the scope of this case as well as the status of the related government case will be clearer. Facebook’s

 2 motion to dismiss will be fully briefed tomorrow and heard by the Court in a little over two weeks,

 3 whereas the State AG Case and the FTC Case have now been dismissed, with only the FTC granted

 4 leave to amend to attempt to remedy the deficiencies identified by Judge Boasberg, by July 29, 2021.

 5 Facebook has also produced over 12 million pages of documents to Plaintiffs, which Plaintiffs

 6 confirm they are still reviewing. A Case Management Conference and discussion about the schedule

 7 for a 26(f) conference and report are therefore likely to be far more productive and efficient if held

 8 in early August rather than early July. Facebook proposes that the parties proceed with a 26(f)

 9 conference and 26(f) report and exchange of initial disclosures promptly after an August 2021 Case

10 Management Conference, including on a schedule paralleling the Plaintiffs’ current proposal (i.e., a

11 26(f) conference within three weeks of that Case Management Conference and the filing of a 26(f)

12 report and exchange of initial disclosures within two weeks of the 26(f) conference), at which time

13 the parties can negotiate a discovery schedule that accounts for the guidance from this Court’s

14 motion to dismiss decision as well as the need to negotiate a formal coordination order with the

15 government case, to the extent it proceeds. In the interim, Plaintiffs have over 12 million pages of

16 documents produced to the FTC and House Judiciary Committee that they can continue to review

17 to help focus and tailor the parties’ 26(f) discussions and further discovery.

18           8.     Related Cases

19           Plaintiffs’ Position:

20           Plaintiffs do not have any related cases to bring to the Court’s attention.1 See Standing Order

21 for All Judges of the Northern District of California, cl. 10 (https://www.cand.uscourts.gov/wp-

22 content/uploads/judges/Standing_Order_All_Judges_11.1.2018.pdf). If and when Facebook files a

23

24
     1
        Judge Freeman rejected Facebook’s arguments that these cases are “related” to Reveal Chat. See
     Reveal Chat Holdco LLC et al v. Facebook, Inc., Case No. 5:20-cv-00363-BLF (N.D. Cal. Jan. 21,
25   2021), Dkt. 110. And as to the government cases, Facebook attempts to establish factual and legal
     connections between those cases and these private actions based on the filing of certain “related
26   case notices.” But as the government entities have explained, these same “related case notices” are
     “pro forma related case filings” that “are required under” D.D.C. Local Rules, and they “do[] not
27   involve any analysis or contemplation” of more than superficial relationships among these cases.
28   State of New York et al v. Facebook, Inc., Case No. 1:20-cv-03589-JEB (D.D.C. Jan. 11, 2021), Dkt.
     96 at 6.
                                                       -10-                  Case No. 5:20-cv-08570-LHK
                                                          SECOND JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 12 of 18




 1 motion to relate Loveland or any other actions to these consolidated actions, Plaintiffs will, at that

 2 time, evaluate such a motion and file any such response in accordance with N.D. Cal. Civil L.R. 3-

 3 12(e).

 4          Defendant’s Position:

 5          Since the Court’s April 2, 2021 Case Management Order (Dkt. No. 82), the Court granted

 6 motions to relate the following two cases to this action (Dkt. No. 85)—

 7      •   Ryan v. Facebook, Inc., No. 21-CV-02017-SVK (N.D. Cal. filed Mar. 23, 2021)
 8      •   Rosenman v. Facebook, Inc., No. 21-CV-02108-LB (removed to N.D. Cal. on Mar. 25,
 9          2021)

10          Facebook anticipates moving to relate the severed antitrust claims in Loveland v. Facebook,

11 Inc., No. 21-CV-03300-CRB (transferred to N.D. Cal on May 4, 2021), to this case, once refiled.

12          As noted, the District Court for the District of Columbia recently dismissed the related

13 lawsuits filed by the FTC and State Attorneys General, granting only the FTC leave to amend to

14 attempt to remedy the deficiencies identified by Judge Boasberg, in rulings that track Judge

15 Freeman’s decisions in Reveal Chat. See FTC Case, No. 1:20-cv-3590-JEB, Dkt. No. 73; State AG

16 Case, No. 1:20-cv-03589-JEB, Dkt. No. 137; Reveal Chat Holdco LLC, 2021 WL 1615349 (N.D.

17 Cal. Apr. 26, 2021); Reveal Chat Holdco, LLC, 471 F. Supp. 3d 981 (N.D. Cal. 2020).

18          In Reveal Chat Holdco LLC v. Facebook, Inc., No. 5:20-cv-00363-BLF, which raises

19 materially identical Section 2 claims (with the exception of Users’ “deceptive promotion” theory)

20 challenging the same conduct at issue here, Judge Freeman recently dismissed the entire case on

21 statute of limitations and laches grounds, following her previous dismissal with partial leave to

22 amend. See Reveal Chat Holdco LLC, 2021 WL 1615349 (N.D. Cal. Apr. 26, 2021); Reveal Chat

23 Holdco, LLC, 471 F. Supp. 3d 981 (N.D. Cal. 2020). Plaintiffs have filed a notice of appeal.

24          Finally, over twenty lawsuits have been filed against Google and Facebook (or Google

25 alone) in recent months alleging that one or both companies monopolized or suppressed competition

26 in advertising-technology related markets, including by entering into an agreement in September

27 2018 known as the Google Network Bidding Agreement (GNBA). The GNBA forms the basis of

28 the Advertiser Plaintiffs’ newly added claim under Section 1 of the Sherman Act. On April 30,

                                                     -11-                  Case No. 5:20-cv-08570-LHK
                                                        SECOND JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 13 of 18




 1 2021, Google filed a petition with the Judicial Panel on Multidistrict Litigation (JPML) to centralize

 2 those lawsuits against Google and Facebook or just Google. See In re Digital Advertising Antitrust

 3 Litigation, MDL No. 3010, Dkt. No. 1. On May 26, 2021, Facebook filed a response in support of

 4 the petition. See id. Dkt. No. 75. The JPML will hold a hearing on the petition on July 29, 2021.

 5 See id. Dkt. No. 91.

 6          9.     Updates Regarding ADR

 7          The parties agreed, at the time they filed the March 31, 2021 Case Management Statement,

 8 that ADR would not be constructive at that time. The parties continue to believe that ADR would

 9 not be productive but may be willing to engage in ADR with a private mediator as these actions

10 progress.

11          10.    Professional Conduct

12          All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct

13 for the Northern District of California.

14          Plaintiffs’ Position:

15          Plaintiffs’ counsel have all complied with their “Professional Conduct” obligations pursuant

16 to cl. 20 of the Standing Order for All Judges of the Northern District of California. Facebook has

17 insisted on including in this section substantive argument in support of its motion to disqualify

18 Keller Lenkner LLC. Keller Lenkner of course disputes Facebook’s arguments. However, because

19 the motion is fully briefed and submitted, Plaintiffs will not engage with Facebook’s improper

20 attempt to litigate a pending motion in a case management statement.

21          Facebook’s Response:

22          On May 7, 2021, Facebook filed a motion to disqualify Keller Lenkner LLC, see Dkt. No.

23 93, for which it has requested expedited treatment. Keller Lenkner hired and failed for months to

24 screen a lawyer who had—until just days before joining Keller Lenkner—represented Facebook in

25 substantially related government antitrust matters, billing over 800 hours, in a six-month period.

26 The lawyer was heavily involved in key aspects of the matters, including expert preparation. As

27 further explained in Facebook’s motion, Keller Lenkner’s actions violated the California Rules of

28 Professional Conduct and, especially when coupled with its misstatements to the court about the

                                                     -12-                  Case No. 5:20-cv-08570-LHK
                                                        SECOND JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 14 of 18




 1 topic, warrants disqualifying Keller Lenkner from continuing its representation of the named User

 2 Plaintiffs and putative class.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -13-                  Case No. 5:20-cv-08570-LHK
                                                      SECOND JOINT CASE MANAGEMENT STATEMENT
     Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 15 of 18




 1   DATED: June 30, 2021                    Respectfully submitted,

 2
     By: /s/ Yavar Bathaee                   By: /s/ Stephen A. Swedlow
 3   BATHAEE DUNNE LLP                       QUINN EMANUEL URQUHART & SULLIVAN,
     Yavar Bathaee (Bar No. 282388)          LLP
 4     yavar@bathaeedunne.com                Stephen A. Swedlow (admitted pro hac vice)
     Edward M. Grauman (admitted pro hac       stephenswedlow@quinnemanuel.com
 5   vice)                                   Michelle Schmit (admitted pro hac vice)
       egrauman@bathaeedunne.com               michelleschmit@quinnemanuel.com
 6   Andrew C. Wolinsky (admitted pro hac    191 N. Wacker Drive, Suite 2700
     vice)                                   Chicago, IL 60606-1881
 7     awolinsky@bathaeedunne.com            (312) 705-7400
     445 Park Avenue, 9th Floor
 8   New York, NY 10022                      Kevin Y. Teruya (Bar No. 235916)
     (332) 206-7668                            kevinteruya@quinnemanuel.com
 9                                           Adam B. Wolfson (Bar No. 262125)
     Brian J. Dunne (Bar No. 275689)           adamwolfson@quinnemanuel.com
10     bdunne@bathaeedunne.com               Brantley I. Pepperman (Bar No. 322057)
     633 West Fifth Street, 26th Floor         brantleypepperman@quinnemanuel.com
11   Los Angeles, CA 90071                   865 South Figueroa Street, 10th Floor
     (213) 462-2772                          Los Angeles, CA 90017-2543
12                                           (213) 443-3000

13   By: /s/ Kristen M. Anderson             Manisha M. Sheth (admitted pro hac vice)
     SCOTT + SCOTT ATTORNEYS AT LAW            manishasheth@quinnemanuel.com
14   LLP                                     51 Madison Avenue, 22nd Floor
     Kristen M. Anderson (Bar No. 246108)    New York, New York 10010
15     kanderson@scott-scott.com             (212) 849-7000
     230 Park Avenue, 17th Floor
16   New York, NY 10169
     (212) 223-6444                          By: /s/ Shana E. Scarlett
17                                           HAGENS BERMAN SOBOL SHAPIRO LLP
     Christopher M. Burke (Bar No. 214799)   Shana E. Scarlett (Bar No. 217895)
18     cburke@scott-scott.com                  shanas@hbsslaw.com
     David H. Goldberger (Bar No. 225869)    715 Hearst Avenue, Suite 202
19     dgoldberger@scott-scott.com           Berkeley, CA 94710
     Yifan (Kate) Lv (Bar No. 302704)        (510) 725-3000
20     klv@scott-scott.com
     600 W. Broadway, Suite 3300             Steve W. Berman (admitted pro hac vice)
21   San Diego, CA 92101                       steve@hbsslaw.com
     (619) 233-4565                          1301 Second Avenue, Suite 2000
22                                           Seattle, WA 98101
     Patrick J. McGahan (admitted pro hac    (206) 623-7292
23   vice)
       pmcgahan@scott-scott.com
24   Michael P. Srodoski (admitted pro hac
     vice)
25     msrodoski@scott-scott.com
     156 South Main Street, P.O. Box 192
26   Colchester, CT 06415
     (860) 537-5537
27

28

                                             -14-                  Case No. 5:20-cv-08570-LHK
                                                SECOND JOINT CASE MANAGEMENT STATEMENT
     Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 16 of 18




 1   AHDOOT & WOLFSON, PC                       KELLER LENKNER LLC
     Tina Wolfson (Bar No. 174806)              Warren Postman (Bar No. 330869)
 2     twolfson@ahdootwolfson.com                 wdp@kellerlenkner.com
     Robert Ahdoot (Bar No. 172098)             Jason Ethridge (admitted pro hac vice)
 3     rahdoot@ahdootwolfson.com                  jason.ethridge@kellerlenkner.com
     Theodore W. Maya (Bar No. 223242)          1300 I Street, N.W., Suite 400E
 4     tmaya@ahdootwolfson.com                  Washington, DC 20005
     Rachel Johnson (Bar No. 331351)            (202) 918-1123
 5     rjohnson@ahdootwolfson.com
     2600 West Olive Avenue, Suite 500          Ashley Keller (admitted pro hac vice)
 6   Burbank, CA 91505                            ack@kellerlenkner.com
     (310) 474-9111                             Ben Whiting (admitted pro hac vice)
 7                                                ben.whiting@kellerlenkner.com
                                                Jason A. Zweig (admitted pro hac vice)
 8   LEVIN SEDRAN & BERMAN LLP                    jaz@kellerlenkner.com
     Keith J. Verrier (admitted pro hac vice)   150 N. Riverside Plaza, Suite 4270
 9     kverrier@lfsblaw.com                     Chicago, IL 60606
     Austin B. Cohen (admitted pro hac vice)    (312) 741-5220
10     acohen@lfsblaw.com
     510 Walnut Street, Suite 500
11   Philadelphia, PA 19106-3997                LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     (215) 592-1500                             W. Joseph Bruckner (admitted pro hac vice)
12                                                wjbruckner@locklaw.com
     Interim Counsel for the Advertiser Class   Robert K. Shelquist (admitted pro hac vice)
13                                                rkshelquist@locklaw.com
                                                Brian D. Clark (admitted pro hac vice)
14                                                bdclark@locklaw.com
                                                Rebecca A. Peterson (Bar No. 241858)
15                                                rapeterson@locklaw.com
                                                Arielle S. Wagner (admitted pro hac vice)
16                                                aswagner@locklaw.com
                                                100 Washington Avenue South, Suite 2200
17                                              Minneapolis, MN 55401
                                                (612) 339-6900
18
                                                Interim Counsel for the Consumer Class
19

20

21

22

23

24

25

26

27

28

                                                -15-                  Case No. 5:20-cv-08570-LHK
                                                   SECOND JOINT CASE MANAGEMENT STATEMENT
     Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 17 of 18




 1                                        By: /s/ Sonal N. Mehta
                                          WILMER CUTLER PICKERING HALE AND
 2                                        DORR LLP
                                          Sonal N. Mehta (SBN: 222086)
 3                                        2600 El Camino Real, Suite 400
                                          Palo Alto, California 94306
 4
                                          Telephone: (650) 858-6000
 5                                        Facsimile: (650) 858-6100
                                          Email: Sonal.Mehta@wilmerhale.com
 6
                                          David Z. Gringer (pro hac vice)
 7                                        Ari Holtzblatt (pro hac vice)
                                          1875 Pennsylvania Avenue NW
 8                                        Washington, DC 20006
                                          Telephone: (202) 663-6000
 9
                                          Facsimile: (202) 663-6363
10                                        Email: David.Gringer@wilmerhale.com
                                          Email: Ari.Holtzblatt@wilmerhale.com
11
                                          Attorneys for Defendant Facebook, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -16-                  Case No. 5:20-cv-08570-LHK
                                            SECOND JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-08570-LHK Document 114 Filed 06/30/21 Page 18 of 18




 1                          ATTESTATION OF STEPHEN A. SWEDLOW

 2          This document is being filed through the Electronic Case Filing (ECF) system by attorney

 3 Stephen A. Swedlow. By his signature, Mr. Swedlow attests that he has obtained concurrence in

 4 the filing of this document from each of the attorneys identified on the caption page and in the above

 5 signature block.

 6
            Dated: June 30, 2021                  By /s/ Stephen A. Swedlow
 7
                                                              Stephen A. Swedlow
 8

 9

10                                    CERTIFICATE OF SERVICE

11          I hereby certify that on this 30th day of June 2021, I electronically transmitted the foregoing
12 document to the Clerk’s Office using the CM/ECF System, causing the document to be

13 electronically served on all attorneys of record.

14
                                                  By /s/ Stephen A. Swedlow
15
                                                              Stephen A. Swedlow
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -17-                  Case No. 5:20-cv-08570-LHK
                                                          SECOND JOINT CASE MANAGEMENT STATEMENT
